DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
Acknowledgements
	Claims 1-14 and 17-20 remain pending.  The double patenting rejections have been vacated in light of the applicant’s remarks filed on 5/11/2022.  The patented claims of US 8,974,410 and US 10,258,783 do not recite the instantly recited limitations.
Claim Objections
Claims 10, 11, 14, and 20 are objected to because of the following informalities:
On line 1 of claim 10, “the inner collar” should read “the outer collar” in order to correct a minor typographical error.  The disclosure indicates that the outer collar includes the rough surface (see par. [0124] of the instant pre-grant publication).
On line 2 of claim 11, “a first end” should read “the first end” to indicate proper antecedent basis.
On lines 2-3 of claim 11, “the portion of the intraosseous” should read “the hub portion of the intraosseous device” to indicate proper antecedent basis.
On lines 2-3 of claim 14, “a skin” should read “the skin” to indicate proper antecedent basis.
On line 3 of claim 20, “an insertion site” should read “the insertion site” to indicate proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In regard to claim 2, “an end portion of the intraosseous device” renders the claim indefinite because it is unclear if this recited end portion is the same as the “first end” of the intraosseous device recited in claim 1.  The examiner’s interpretation is that the limitations are referring to the same structure and therefore claim 2 should be amended accordingly.
In regard to claim 11, “further comprising a luer lock cap” renders the claim indefinite because it is unclear if the luer lock cap is already recited as the connector in claim 1.  The examiner’s position is that the luer lock cap is the connector and therefore claim 11 should be amended accordingly.  If the examiner’s interpretation is wrong, applicant should point to the disclosure to support the argument.
Claim 12 is rejected by virtue of its dependency on claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 includes limitations that are already recited in claim 1 and further broadens the claim with the use of “end portion of the intraosseous device”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-10, 13-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks filed on 5/11/2022 are considered persuasive in distinguishing the claimed limitations over the cited art.  See pages 8-9 of the remarks for the persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783